FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHRISTOPHER L. HARRIS,                           No. 12-17649

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01483-LJO

  v.
                                                 MEMORANDUM*
UNKNOWN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Federal prisoner Christopher L. Harris appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       We review the denial of a section 2241 petition de novo, see Stephens v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Herrera, 464 F.3d 895, 897 (9th Cir. 2006), and the denial of a motion under Rule

60(b) for abuse of discretion, see Mackey v. Hoffman, 682 F.3d 1247, 1248 (9th

Cir. 2012).

      Harris’s instant habeas petition, like multiple previous petitions, asserts that

he is entitled to be released from custody because he has “delivered security” to the

United States as payment of a fine imposed following a 1999 conviction in the

Southern District of Indiana. Harris’s Rule 60(b) motion argues that the

government committed fraud on the court by failing to provide accurate

information regarding his fine. The district court properly denied relief.

      To the extent Harris challenges the execution of his sentence, he has not

shown (1) cause for bringing a successive petition and that prejudice would result,

or (2) that a fundamental miscarriage of justice will result from the failure to

entertain his claim. See McCleskey v. Zant, 499 U.S. 467, 494-95 (1991). Insofar

as Harris challenges the legality of his detention, his exclusive remedy is a motion

under 28 U.S.C. § 2255. See Stephens, 464 F.3d at 897.

      AFFIRMED.




                                           2                                       12-17649